                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOHN R. KABLER, JR.,          :                Civil No. 1:19-cv-395
                              :
         Plaintiff,           :
                              :
         v.                   :
                              :
UNITED FOOD AND               :
COMMERCIAL WORKERS UNION, :
LOCAL 1776 KEYSTONE STATE, et :
al.,                          :
                              :
         Defendants.          :                Judge Sylvia H. Rambo

                                    ORDER
       Before the court are cross-motions for summary judgment. The first is the

motion for summary judgment filed by Defendants United Food and Commercial

Workers Union, Local 1776 Keystone State (“the Union”), Wendell W. Young, IV

(“Young”), Michele L. Kessler (“Kessler”), Peg Rhodes (“Rhodes”), and

Pennsylvania Wine and Spirits Counsel (“PWSC”) (collectively, the “Union

Defendants”). (Doc. 35.)

       The second is the motion for summary judgment on Count 2 filed by Plaintiff

John R. Kabler Jr. (“Plaintiff”). (Doc. 39.)

       Magistrate Judge Carlson has issued a report and recommendation (“R&R”)

on the motions (Doc. 70), and both Plaintiff and the Union Defendants have filed

objections to it.




                                          1
      For the reasons outlined in the accompanying memorandum, the court largely

adopts the R&R in part and deviates from it in part. The Union Defendants’ motion

is hereby GRANTED on the following bases:

      (1) Plaintiff’s requests for declaratory judgment against all Defendants are

         hereby DISMISSED, WITH PREJUDICE, AS MOOT.

      (2) Plaintiff’s requests for any damages post-dating the Union removing him

         as a member and ceasing to collect his dues are hereby DISMISSED,

         WITH PREJUDICE, AS MOOT.

      (3) Plaintiff’s Count 1 is hereby DISMISSED IN PART, WITH

         PREJUDICE, insofar as Plaintiff is barred from pursuing any claim

         constitutionally challenging the Union as an exclusive representative.

      (4) Plaintiff’s Count 4 is hereby DISMISSED, WITH PREJUDICE.

      Both motions are hereby DENIED on all other bases, WITHOUT

PREJUDICE to refile any meritorious arguments at the appropriate time. The court

will also GRANT Plaintiff twenty-one days leave to replead. The parties are also

ORDERED to cease briefing summary judgment or filing any new dispositive

motions until either Plaintiff repleads or twenty-one days pass without his doing so.

                                       /s/ Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       UNITED STATES DISTRICT JUDGE
Dated: March 31, 2020



                                         2
